            Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 1 of 12




     JD Haas, Esq.
 1
     J D Haas & Associates, PLLC
 2   9801 Dupont Avenue South, Suite 430
     Bloomington, MN 55431
 3   T: (952) 345-1025
 4   F: (952) 854-1665
     E: jdhaas@jdhaas@.com
 5   Attorneys for Plaintiff,
     Amy Piepenbring
 6
 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF KANSAS
 8
                                                       Case No. 2:18-cv-2693
 9   AMY PIEPENBRING,
10                  Plaintiff,                         COMPLAINT AND DEMAND FOR
11                                                     JURY TRIAL
     v.
12                                                         1.   TCPA, 47 U.S.C. § 227 et. seq.
                                                           2.   KCPA, K.S.A. § 50-623 et. seq.
13   USAA FEDERAL SAVINGS BANK                             3.   Intrusion Upon Seclusion
                                                           4.   K.S.A § 60-3701
14                 Defendant.
15
                                                       (Unlawful Debt Collection Practices)
16
17                       COMPLAINT AND DEMAND FOR JURY TRIAL
18
             Plaintiff Amy Piepenbring (“Plaintiff”), through her attorneys, alleges the following
19
     against USAA Federal Savings Bank, (“Defendant” or “USAA”):
20
21                                         INTRODUCTION
22
          1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection Act
23
24           (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates the

25           use of automated telephone equipment. Among other things, the TCPA prohibits certain
26
             unsolicited marketing calls, restricts the use of automatic dialers or prerecorded
27
28
                                                     -1-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 2 of 12




          messages, and delegates rulemaking authority to the Federal Communications
 1
 2        Commission (“FCC”).

 3   2.    Count II of Plaintiff’s Complaint is based upon Kansas Consumer Protection Act
 4
           (“KCPA”), K.S.A. 50-623 et seq., which protects consumers from suppliers who
 5
           commit deceptive and unconscionable debt collection practices.
 6
 7   3.    Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy – Intrusion

 8         Upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts. § 652B
 9
           prohibits an intentional intrusion, “physically or otherwise, upon the solitude or
10
           seclusion of another or his private affairs or concerns… that would be highly offensive
11
12         to the reasonable person.”

13   4.    Count IV Plaintiff’s Complaint is based upon Punitive Damages, K.S.A § 60-3701,
14         which allows a Plaintiff to recover punitive damages where it is proven “by clear and
15
           convincing evidence in the initial phase of the trial, that the defendant acted toward the
16
           plaintiff with willful conduct, wanton conduct, fraud or malice.”
17
18                               JURISDICTION AND VENUE

19
     5. Jurisdiction of the court arises under 28 U.S.C. § 1331 and 47 U.S.C. § 227.
20
     6. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part of the events
21
22        or omissions giving rise to the claim occurred in this District.

23   7. Defendants transact business here; therefore, personal jurisdiction is established.
24
                                             PARTIES
25
26   8. Plaintiff is a natural person residing in Kansas.

27   9. Plaintiff is a “consumer” as defined by K.S.A. § 50-624(b).
28
                                                    -2-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 3 of 12




     10. Defendant is a “supplier” as defined by K.S.A. § 50-624(l).
 1
 2   11. At all relevant times herein, Defendant, USAA Federal Savings Bank, was a company

 3      engaged, by use of mails and telephone, in the business of collecting a debt from
 4
        Plaintiff which qualifies as a “consumer transaction,” as defined by K.S.A. § 50-624(c).
 5
     12. Defendant is a debt collector and can be served with process at its principal place of
 6
 7      business located at 10750 McDermott Freeway, San Antonio, Texas 78288-9876.

 8   13. Defendant acted through its agents, employees, officers, members, directors, heirs,
 9
        successors, assigns, principals, trustees, sureties, subrogees, representatives, and
10
        insurers.
11
12                               FACTUAL ALLEGATIONS

13   1. Defendant is attempting to collect an alleged debt from Plaintiff.
14
     14. In or around February of 2018, Defendant began placing calls to Plaintiff’s cellular
15
        phone number ending in 3335, in an attempt to collect an alleged debt.
16
17   15. The calls placed by Defendant mainly originated from (800) 531-8722 and (800) 531-

18      0378. Upon information and belief, this phone number is owned, operated or controlled
19
        by Defendant or its agent(s).
20
     16. On or about February 14, 2018, at 10:45 a.m., Plaintiff received a phone call from
21
22      Defendant on her cell phone; Plaintiff heard a short pause before one of Defendant’s

23      agents began to speak, indicating the use of an automated telephone dialing system.
24
     17. During this conversation, Plaintiff spoke to a representative, who indicated that
25
        Defendant was attempting to collect a debt; Plaintiff clearly stated to the representative
26
        that she wanted Defendant to stop calling her.
27
28
                                                 -3-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 4 of 12




     18. That request was ignored as Plaintiff continued to receive phone calls from the
 1
 2      Defendant throughout the month of February, March, April, May, June, July and August

 3      of 2018.
 4
     19. On or about March 14, 2018, at 9:00 a.m., Plaintiff received a call from Defendant on
 5
        her cell phone; Plaintiff heard a short pause before one of Defendant’s agents began to
 6
 7      speak, indicating the use of an automated telephone dialing system.

 8   20. During this conversation, Plaintiff spoke to Defendant’s representative and informed
 9
        them that she had gone through a divorce and could not afford to pay her bills.
10
     21. Further, Plaintiff requested that Defendant stop calling her and that she would call
11
12      Defendant when she could make a payment.

13   22. Even though Defendant was aware that Plaintiff was going through a financially and
14      emotionally difficult time, it continued its assault of automated debt collection calls.
15
     23. Again, on or about May 21, 2018, at 8:43 a.m., Plaintiff received a call from Defendant
16
        on her cell phone; Plaintiff heard a short pause before one of Defendant’s agents began
17
18      to speak, indicating the use of an automated telephone dialing system.

19   24. During this conversation, Plaintiff spoke to a representative, who indicated that
20
        Defendant was attempting to collect a debt; Plaintiff told the representative that she
21
        didn’t know why Defendant continues to call her and that the calls were frustrating.
22
23   25. Further, Plaintiff told Defendant that she already told Defendant that she did not have

24      any money to make a payment and that she would call Defendant when she was able to
25      make a payment.
26
     26. Again, Defendant ignored Plaintiff’s third request for the calls to stop and continued its
27
        campaign of automated debt collection calls.
28
                                                  -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 5 of 12




     27. On or about August 17, 2018, at 11:55 a.m., Plaintiff received a call from Defendant on
 1
 2      her cell phone; Plaintiff heard a short pause before one of Defendant’s agents began to

 3      speak, indicating the use of an automated telephone dialing system.
 4
     28. During this conversation, Plaintiff spoke to a representative, who indicated that
 5
        Defendant was attempting to collect a debt; Plaintiff told the representative that she was
 6
 7      not able to make a payment and if Defendant needed anything from her, it should contact

 8      her by mail only.
 9
     29. Again, Plaintiff’s request for the calls to stop as Defendant called Plaintiff throughout
10
        the month of August 2018.
11
12   30. Between February 14, 2018, and August 31, 2018, Plaintiff received approximately

13      four-hundred (400) phone calls to her cellular phone after four (4) requests to stop being
14      called.
15
     31. There were several occasions where the Defendant called the Plaintiff multiple times in
16
        one day.
17
18          a. Plaintiff received at least four (4) calls from Defendant on:

19                   i. On or about May 12, 2018
20
                    ii. On or about May 14, 2018
21
                    iii. On or about June 9, 2018
22
23                  iv. On or about June 11, 2018

24                  v. On or about June 12, 2018
25                  vi. On or about July 9, 2018
26
                   vii. On or about July 13, 2018
27
                   viii. On or about August 20, 2018
28
                                                    -5-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 6 of 12




                  ix. On or about August 29, 2018
 1
 2          b. Plaintiff received at least three (3) calls from Defendant on:

 3                  i. On or about May 9, 2018
 4
                   ii. On or about May 10, 2018
 5
                  iii. On or about June 13, 2018
 6
 7                iv. On or about June 15, 2018

 8                 v. On or about July 11, 2018
 9
                  vi. On or about July 12, 2018
10
                  vii. On or about August 16, 2018
11
12               viii. On or about August 21, 2018

13   32. Plaintiff also received numerous pre-recorded voicemail messages on her cell phone
14      from Defendant.
15
     33. Defendant’s calls were excessive and done with the purpose of attempting to harass
16
        Plaintiff into making a payment on the account.
17
18   34. The calls violated the KCPA by:

19          a. Engaging in unconscionable acts or practice in connection with a consumer
20
               transaction, (K.S.A § 50-627(a))
21
            b. Defendant knew that Plaintiff (1) Ms. Piepenbring was going through a
22
23             financial difficulty, (2) Ms. Piepenbring was going through a divorce and could

24             not make any payments, and (3) the constant phone calls were frustrating to
25             Ms. Piepenbring because she requested not to be called on several occasions.
26
            c. As such, Defendant is liable under KCPA § 50-623 et seq., for actual or
27
               statutory damages, which one is greater, and attorney fees and costs.
28
                                                  -6-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 7 of 12




     35. The conduct was not only willful, wanton, and malicious, but was done with the
 1
 2      intention of causing Plaintiff such distress, so as to induce her to pay the debt.

 3   36. Further, the conduct was done with such frequency so as to harass Plaintiff.
 4
     37. Plaintiff works as a sales person at a men’s fashion store.
 5
     38. Plaintiff uses her cell phone for personal and work calls.
 6
 7   39. Plaintiff has a sixteen-year-old daughter that she cares for alone and has to use her cell

 8      phone to check up on her throughout the day.
 9
     40. The repeated phone calls from Defendant would interrupt Plaintiff’s work causing her
10
        to lose focus on her current job.
11
12   41. Further, Plaintiff had recently gone through divorce proceedings that lasted

13      approximately two (2) years.
14   42. The divorce proceedings took a financial and emotional toll on the Plaintiff.
15
     43. Since the beginning of the divorce proceedings, Plaintiff has been the sole provider for
16
        herself and her daughter.
17
18   44. Defendant’s continuous bombardment of automated phone calls even after Plaintiff had

19      told Defendant about her divorce and her current financial situation, caused Plaintiff to
20
        suffer extreme emotional and mental pain and anguish.
21
     45. As a result of Defendant’s conduct, Plaintiff has sustained actual damages including but
22
23      not limited to, stress, anxiety, embarrassment, emotional and mental pain and anguish.

24                                          COUNT I
25
                           (Violations of the TCPA, 47 U.S.C. § 227)
26
     46. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
27
28      though fully stated herein.
                                                  -7-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 8 of 12




     47. Defendant violated the TCPA. Defendant’s violations include, but are not limited to the
 1
 2      following:

 3          a. Within four years prior to the filing of this action, on multiple occasions,
 4
                Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
 5
                pertinent part, “It shall be unlawful for any person within the United States . . .
 6
 7              to make any call (other than a call made for emergency purposes or made with

 8              the prior express consent of the called party) using any automatic telephone
 9
                dialing system or an artificial or prerecorded voice — to any telephone number
10
                assigned to a . . . cellular telephone service . . . or any service for which the called
11
12              party is charged for the call.

13          b. Within four years prior to the filing of this action, on multiple occasions,
14              Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular
15
                telephone using an artificial prerecorded voice or an automatic telephone dialing
16
                system and as such, Defendants knowing and/or willfully violated the TCPA.
17
18   48. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled to an award

19      of five hundred dollars ($500.00) in statutory damages, for each and every violation,
20
        pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendants knowingly
21
        and/or willfully violated the TCPA, Plaintiff is entitled to an award of one thousand five
22
23      hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C. §

24      227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25                                            COUNT II
26
              (Violations of the Kansas Consumer Protection Act, 50-623 et seq.)
27
     49. Plaintiff incorporates by reference all of the above paragraphs of this
28
                                                    -8-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 9 of 12




        Complaint as though fully set forth herein.
 1
 2   50. Defendant violated the KCPA. Defendant's violations include, but are not limited

 3      to, the following:
 4
            a. Defendant violated § 50-627(a) of the KCPA, which states in pertinent part, “No
 5
                supplier shall engage in any unconscionable act or practice in connection with a
 6
 7              consumer transaction. An unconscionable act or practice violates this act whether

 8              it occurs before, during or after the transaction.”
 9
                     i. By calling Plaintiff two-hundred and five (205) times after being told not
10
                         to call on several different occasions the Defendant acted in an
11
12                       unconscionable manner, and therefore, violated the KCPA.

13                  ii. By continuously calling Plaintiff after being told that (1) Plaintiff was
14                       going through a financial difficulty, (2) that Plaintiff had gone through a
15
                         divorce and could not make any payments on her bills, and (3) that the
16
                         harassing phone calls were frustrating, the Defendant acted in an
17
18                       unconscionable manner, and therefore, violated the KCPA.

19   51. Defendant’s acts, as described above, were done intentionally with the purpose of
20
        coercing Plaintiff to pay an alleged debt.
21
     52. As a result of the foregoing violations of the KCPA act, 50-623 et seq., Defendant is liable
22
23      to Plaintiff for actual damages or statutory damages, whichever one is greater, and

24      attorney fees.
25                                          COUNT III
26
                                    (Intrusion Upon Seclusion)
27
28
                                                  -9-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 10 of 12




     53. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
 1
 2      as though fully set forth herein at length.

 3   54. Restatement of the Law, Second, Torts § 652(b) defines intrusion upon seclusion as,
 4
        “One who intentionally intrudes…upon the solitude or seclusion of another, or his
 5
        private affairs or concerns, is subject to liability to the other for invasion of privacy, if
 6
 7      the intrusion would be highly offensive to a reasonable person.”

 8   55. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are not
 9
        limited to, the following:
10
            a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s
11
12              solitude and seclusion by engaging in harassing phone calls in an attempt to

13              collect on an alleged debt despite numerous requests for the calls to cease.
14          b. The number and frequency of the telephone calls to Plaintiff by Defendant after
15
                several requests for the calls to cease constitute an intrusion on Plaintiff’s
16
                privacy and solitude.
17
18          c. Defendant’s conduct would be highly offensive to a reasonable person as

19              Plaintiff received calls that often-interrupted Plaintiff’s work and sleep schedule.
20
            d. Defendant’s acts, as described above, were done intentionally with the purpose
21
                of coercing Plaintiff to pay the alleged debt.
22
23   56. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to

24      Plaintiff for actual damages.
25                                           COUNT IV
26
                                         (K.S.A § 60-3701)
27
28
                                                  - 10 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 11 of 12




        57. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
 1
 2          as though fully set forth herein at length.

 3      58. Kansas Stat § 60-3701 allows a Plaintiff to recover punitive damages where it is proven
 4
            “by clear and convincing evidence in the initial phase of the trial, that the defendant
 5
            acted toward the plaintiff with willful conduct, wanton conduct, fraud or malice.”
 6
 7      59. Plaintiff is informed and believes that the aforesaid conduct was willful, wanton and

 8          malicious and Defendant’s conduct was done in complete conscious disregard of
 9
            Plaintiff’s rights.
10
        60. Defendant was aware that Plaintiff had requested to not be called on her cell phone on
11
12          several different occasions, that Plaintiff had no money, that Plaintiff had gone through

13          a divorce and was struggling financially, and Defendant continued its bombardment of
14          harassing phone calls to Plaintiff in violation of the TCPA, KCPA, and Plaintiff’s
15
            privacy rights.
16
        61. As a result of Defendant’s conduct and violations, Defendant is liable to Plaintiff for
17
18          punitive damages.

19                                          PRAYER FOR RELIEF
20
            WHEREFORE, Plaintiff Amy Piepenbring respectfully requests judgment be entered
21
     against Defendant, USAA Federal Saving Banks, for the following:
22
23              A. Statutory damages up to $10,000.00 per violation pursuant to K.S.A. § 50-

24                  636(a);
25              B. Actual damages pursuant to K.S.A. § 50-634(b);
26
                C. Cost and reasonable attorneys’ fees pursuant to K.S.A. § 50-634(e);
27
28
                                                     - 11 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 2:18-cv-02693-DDC-JPO Document 1 Filed 12/17/18 Page 12 of 12




            D. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
 1
 2             227(b)(3)(C);

 3          E. Punitive damages to be determined at trial, for the sake of example of punishing
 4
               Defendant for their malicious, wanton and willful conduct, pursuant to K.S.A §
 5
               60-3701;
 6
 7          F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

 8             allowed under the law; and
 9
            G. Any other relief that this Honorable Court deems appropriate.
10
11
12                               DEMAND FOR JURY TRIAL

13      Please take notice that Plaintiff demands a trial by jury in this action.
14
15
                                                           RESPECTFULLY SUBMITTED,
16
     Dated: December 17, 2018
17                                                         By: /s/ JD Haas_________
18                                                         JD Haas, Esq.
                                                           J D Haas & Associates, PLLC
19                                                         9801 Dupont Avenue South, Suite 430
                                                           Bloomington, MN 55431
20                                                         T: (952) 345-1025
                                                           F: (952) 854-1665
21                                                         E: jdhaas@jdhaas@.com
22                                                         Attorneys for Plaintiff,
                                                           Amy Piepenbring
23
24
25
26
27
28
                                                 - 12 -
                             COMPLAINT AND DEMAND FOR JURY TRIAL
